Title: To Thomas Jefferson from James Oldham, 2 November 1821
From: Oldham, James
To: Jefferson, Thomas

November 2nd 1821.The Proctor of the Uneversity considers himself not authorised to appoint any other person than George Divers Eqr or Mr P. Minor to settle up the worke I am tolde that nether of these Gentlemen will consent to act, be pleasd sir to give him authority to appoint some person that will act immediately with the person that I shall appoint. I am confident sir that if all my worke was estimated farely by the book of Prices that it would amount to the Sum of 5800 dollars exclusive of lumber that I have furneshed at the commencement and advanced the money for. 2000 dollars is every cent that I have recevd, and the coste of Lumber and waggonage for Pavelion 1 west and 4 dormetories, Hotel_A_ east and 9 dormetories amounts to the Sum of 3790–94 cents, about 400 dollars of this sum was Paid in subscriptions by John Rogers, James Clarke, N. H. Lewis and James Duke. I am sir in debt and withoute one soletery cent of money and I shall luse two hands this weeke for the want of money to pay theare wages. I think sir from your mentioning to me yesterday to sue for a settlement that you must of have recevd some rong representation of my worke or my self, I pledge to you Sir my Honour, that litegation is always the last resorte with me, and I think you will se that the step I now wish to persue in submitting the worke to a reference will have the effect of a spedy settlement and avid every thing that mite be unpleasant, if theare be any worke found that is not faithfully done I aske not one cent for it and will refund to the uneversity all coste of meterials. I think sir when you come to examin the expences of the contingent  accounts you will finde that I have not receivd as mutch money for all my Labour and worke as has been expended by the proctor in fitting up the house he lives in for his conveniance, and sir to show how much respect is paid to your Orders and derections I site the occurrance of laste monday when you perposed to have wood Gutters on the roofs of the west range of buildings, I have been informed you was tolde that the worke for tin Gutters was two far advancd, this sir was not the fact, for it was noticed derectly after you Left the Uneversity, the hands of Crawford & peck was set to worke cutting oute the rafter bords for the tin Gutters, and not a single tin Gutter was theare put together.I kow sir it would be presumption for me to pretend to dictate to you, but your fiends think if theare be any thing rong heare you will have the burthen to Bare.